DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,223,752. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, claim 1 of ‘752 teaches all the limitations of instant claim 20.  Specifically, the conductive pattern reads on “terminal portion”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2018/0106980 A1) hereinafter referenced as Yu.
Regarding claim 1, Yu discloses 
A lens moving apparatus comprising: 
a base (410; fig. 6); 
a circuit board (430; fig. 6) disposed on an upper surface of the base (fig. 6); 
a housing (220; fig. 2) disposed on the circuit board (fig. 6); 
a bobbin (210; fig. 2) disposed in the housing ([0055]); 
a first coil (230; fig. 2) disposed on the bobbin ([0054]); 
a first magnet (240; fig. 2) disposed on the housing ([0055]); 
an upper elastic member (250) coupled both to the bobbin and to the housing ([0058]); 
a terminal portion (420; fig. 6) coupled to the base ([0059]); and 
a support member (300; fig. 6) comprising one part coupled to the upper elastic member ([0063]) and another part coupled to the terminal portion ([0063]) via a solder (R), 
wherein the terminal portion (420) is positioned lower than a lower surface of the circuit board (430; fig. 6) and positioned higher than a lower surface of the base (The protrusion 416 is part of the base and the bottom surface of the protrusion is lower than the wire 430; fig. 6).

Regarding claim 2, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the base comprises a stepped portion (413; fig. 6) depressed from the upper surface thereof, and the terminal is disposed in the stepped portion (Wire 420 is step down from the upper surface of the main body 410; fig. 6). 

Regarding claim 3, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the another part of the support member (300) is disposed to be spaced apart from the circuit board (430; fig. 6). 

Regarding clai9 4, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the another part (lower part) of the support member (300; fig. 6) is positioned lower than a lower surface of the circuit board (430; fig. 6) and positioned higher than a lower surface of the base (The protrusion 416 is part of the base and the bottom surface of the protrusion is lower than the wire 430; fig. 6). 
Regarding claim 5, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the terminal portion (420) is conductively connected to the circuit board (430 via inner wire 450; fig. 6; [0069]). 

Regarding claim 6, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the solder (R; fig. 6) is disposed under a lower surface of the terminal portion (420; fig. 6). 

Regarding claim 7, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the terminal portion (420) comprises a hole and the another part of the support member is coupled to the terminal portion through the hole of the terminal portion (The support member 300 is shown to go through the wire 420.  Therefore, the wire 420 must have a hole; fig. 6). 

Regarding claim 8, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the circuit board (430) comprises a pad portion (450) coupled to the terminal portion (420; fig. 6; [0069]). 

Regarding claim 9, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the upper elastic member (250) comprises a hole through which the one part of the support member (300; fig. 6) passes. 

Regarding claim 11, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, a second coil (440; fig. 6) facing the first magnet (240; fig. 6), and
wherein the housing (220) is configured to move in a direction perpendicular to an optical axis by an interaction between the first magnet and the second coil ([0060]). 

Regarding claim 12, Yu discloses everything claimed as applied above (see claim 11), in addition, Yu discloses, a position sensor (500; fig. 2) disposed on the base ([0065]) and electrically connected to the circuit board (The position sensor must be connected to the circuit board in some way as this is the only way the position sensor can detect the movement of the driving assembly 240 to confirm the position of the lens; [0065]). 

Regarding claim 13, Yu discloses everything claimed as applied above (see claim 2), in addition, Yu discloses, wherein the stepped portion (413) is formed in a corner portion of the base (410; As the support members 300 are each located at corner portions of the base, the stepped portion 413 can be considered to be at a corner portion; fig. 6). 
Regarding claim 14, Yu discloses everything claimed as applied above (see claim 6), in addition, Yu discloses, wherein the solder (R; fig. 6) is coupled to the lower surface of the terminal portion (420; fig. 6). 

Regarding claim 15, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the terminal portion (420; fig. 6) comprises a conductive material (Electrical wire; [0060]). 

Regarding claim 17, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the base comprise a groove (Space on the solder side of the protrusions 416; fig. 6) in order to avoid spatial interference with another part of the support member (300). 

Regarding claim 19, Yu discloses 
A lens moving apparatus comprising: 
a base (410; fig. 6); 
a circuit board (430; fig. 6) disposed on an upper surface of the base (fig. 6); 
a housing (220; fig. 2) disposed on the circuit board (fig. 6); 
a bobbin (210; fig. 2) disposed in the housing ([0055]); 
a first coil (230; fig. 2) disposed on the bobbin ([0054]); 
a first magnet (240; fig. 2) disposed on the housing ([0055]); 
an upper elastic member (250) coupled both to the bobbin and to the housing ([0058]); 
a terminal portion (420; fig. 6) coupled to the base ([0059]); and 
a support member (300; fig. 6) comprising one part coupled to the upper elastic member ([0063]) and another part coupled to the terminal portion ([0063]), 
wherein the terminal portion (420) is positioned lower than a lower surface of the circuit board (430; fig. 6) and positioned higher than a lower surface of the base (The protrusion 416 is part of the base and the bottom surface of the protrusion is lower than the wire 430; fig. 6),
wherein the base comprises a stepped portion (413; fig. 6) depressed from the upper surface thereof, and the terminal is disposed in the stepped portion (Wire 420 is step down from the upper surface of the main body 410; fig. 6).

Regarding claim 20, Yu discloses 
A lens moving apparatus comprising: 
a base (410; fig. 6); 
a circuit board (430; fig. 6) disposed on an upper surface of the base (fig. 6); 
a housing (220; fig. 2) disposed on the circuit board (fig. 6); 
a bobbin (210; fig. 2) disposed in the housing ([0055]); 
a first coil (230; fig. 2) disposed on the bobbin ([0054]); 
a first magnet (240; fig. 2) disposed on the housing ([0055]); 
an upper elastic member (250) coupled both to the bobbin and to the housing ([0058]); 
a terminal portion (420; fig. 6) coupled to the base ([0059]); and 
a support member (300; fig. 6) comprising one part coupled to the upper elastic member ([0063]) and another part coupled to the terminal portion ([0063]). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Sasaki et al. (US 2020/0260011 A1) hereinafter referenced as Sasaki.

Regarding claim 10, Yu discloses everything claimed as applied above (see claim 1), however, Yu fails to explicitly disclose a second magnet disposed on the bobbin and a position sensor disposed on the housing corresponding to the second magnet.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Sasaki.
In a similar field of endeavor, Sasaki discloses a second magnet (151; fig. 10) disposed on the bobbin (110; fig. 10); and
a position sensor (161; fig. 10) disposed on the housing (120; fig. 10 so as to correspond to the second magnet.
Yu teaches a camera module having a movable lens unit.  Sasaki teaches providing a position sensing magnet and a corresponding position sensor on the movable bobbin and the fixed frame holding the bobbin respectively is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Yu by applying the technique of providing a position sensing magnet on the bobbin and a position sensor on the housing to achieve the predictable result of determining the position of the lens in the Z direction and therefore improving focusing accuracy.

	
Regarding claim 18, Yu discloses everything claimed as applied above (see claim 1), in addition, Yu discloses, wherein the circuit board (430) comprises at least one terminal member bent from an upper surface thereof (Bent portion of 400 shown in fig. 2.). 
In a similar field of endeavor, Sasaki discloses wherein the circuit board (220; fig. 11) comprises at least one terminal member (220c) bent from an upper surface thereof (fig. 11).
Yu teaches a circuit board disposed on a base.  Sasaki teaches a circuit board disposed on a base wherein terminal members of the circuit board bend down from an upper surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Yu by applying the technique of providing terminal members which are bent from an upper surface of the circuit board to achieve the predicable result of providing control terminals for controlling the OIS and also providing a means for fixing the circuit board to the base as disclosed in Sasaki ([0140]).

	
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art of record fails to disclose the base comprises a protrusion formed on a lower surface of the stepped portion and the terminal portion comprises a hole with which the protrusion of the base is coupled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (CN 105717601) teaches a camera module having a suspension wire extending down through a circuit pattern 493 to a base 490 from an upper spring 310 (figs. 2 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/9/2022